Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 27, 2016

                                      No. 04-16-00084-CV

                                      Garnet BLAKEMAN,
                                            Appellant

                                                 v.

                                         Art GUZMAN,
                                            Appellee

                       From the County Court, Guadalupe County, Texas
                                Trial Court No. 2012-GC-0010
                          Honorable Linda Z. Jones, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due April 21, 2016. Neither the brief nor a motion for
extension of time was filed.

        We therefore order appellant to file, on or before May 9, 2016, his appellant’s brief and
a written response reasonably explaining his failure to timely file the brief. If appellant fails to
file a brief and the written response by the date ordered, we will dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a).



                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court